Citation Nr: 1035419	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-09 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.

The Board notes that, although the Veteran was scheduled to 
testify before the Board on September 8, 2010, a signed letter 
from the Veteran's representative indicated that the Veteran 
wished to withdraw his request for a hearing.  See Letter, 
September 7, 2010.


FINDING OF FACT

In a signed statement from the Veteran's representative received 
on September 7, 2010, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal of the issue of 
entitlement to an initial evaluation in excess of 10 percent for 
anxiety disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met 
with respect to the issue of entitlement to an initial evaluation 
in excess of 10 percent for anxiety disorder.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).








REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision or on the record at a hearing.  See 38 C.F.R. § 20.202 
(2009).  Withdrawal may be made by the appellant or by his 
authorized representative.  See 38 C.F.R. § 20.204 (2009).  In 
September 2010, a signed statement was received from the 
Veteran's representative, in which it was noted that the Veteran 
desired to withdraw his claim for entitlement to an initial 
evaluation in excess of 10 percent for anxiety disorder.  Hence, 
there remain no allegations or errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review such claim and it is dismissed.


ORDER

The issue of entitlement to an initial evaluation in excess of 10 
percent for anxiety disorder, is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


